Citation Nr: 1401867	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-21 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the prostate, to include as due to herbicide exposure.     

2.  Entitlement to service connection for basal cell carcinoma of the left shoulder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, which denied the above claims.

In his July 2012 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to testify at a video conference before the Board.  However, in correspondence received in September 2012, the Veteran withdrew his request to testify before the Board.  38 C.F.R. § 20.704.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In June 2011, the Veteran reported treatment at the VA Outpatient Clinic in Santa 
Maria, California.  VA treatment records have not been obtained in this case.  A September 2010 Flash indicates that the only VA record at that time was a consent for skin biopsy.  Therefore, there may be outstanding VA treatment records related to the claimed disabilities.  VA has a responsibility to attempt to obtain all pertinent reports in its possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.

Additionally, the Veteran asserts that his claimed disabilities are the result of exposure to herbicides during service in Korea.  The Department of Defense has recognized that certain Veterans who had served with a limited number of units had been exposed to herbicides during their tour of duty in Korea near the demilitarized zone (DMZ) from April 1968 to July 1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  In May 2011, VA issued a Formal Finding of a lack of information required to corroborate herbicide exposure associated with a claim for service connection for herbicide exposure due to service in South Korea during the Vietnam era.  In this finding, VA concluded that the Veteran had failed to provide information as to when and how he had been exposed to herbicides while at the DMZ in South Korea.  

Thereafter, in his July 2012 VA Form 9, the Veteran indicated that he had been in Korea from March 1969 to April 1970, and that he had been with Headquarters and Headquarters Battery, Fourth Battalion, 44th Artillery, but that his job (MOS 31M20) as a radio relay had taken him to radio sites off base.  In September 2012, the Veteran also submitted treatise evidence addressing service in Korea, and his representative indicated that the Veteran had been based at Camp Humphrey, some 30 miles south of the DMZ.  It does not appear that an additional effort was undertaken by the agency of original jurisdiction in establishing that the Veteran had been exposed to herbicides during his period of active service following receipt of this additional evidence.  As such, on remand, the agency of original jurisdiction shall undertake appropriate measures for verification of exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  The RO/AMC shall comply with the evidentiary development indicated in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l)&(n); including specifically asking the Veteran to describe in detail any time that he was either deployed around the DMZ or drove into the area around the DMZ in his capacity in mail delivery; asking him to describe his role while in the DMZ, to include which other units, if any, were involved in his mail delivery.  Additionally, the Veteran should indicate where the unit to which he was assigned was located when not in the DMZ.  The Veteran should also be informed that he could provide additional proof of exposure, in the form of "buddy" statements, photographs taken during service, or letters written during service. 

The RO/AMC shall then furnish the Veteran's description of exposure, to include that already of record (service with the Headquarters and Headquarters Battery, Fourth Battalion, 44th Artillery, based at Camp  Humphrey, from March 1969 to April 1970, as radio relay personnel (MOS of 31M20)) to Compensation and Pension service via e-mail at VAVBAWAS/CO/211/AgentOrange and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.
If Compensation and Pension Service review does not confirm that herbicides were used as alleged, submit a request to the JSRRC for verification of exposure to herbicides.

The RO/AMC shall provide the Veteran with the information obtained and given an opportunity to respond. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


